Citation Nr: 9930449	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  95-40 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for postoperative 
septoplasty residuals.

2.  Entitlement to service connection for a bilateral 
shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions in which an increased 
evaluation for the postoperative septoplasty residuals was 
denied and in which service connection for a bilateral 
shoulder disability was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this issue of a compensable evaluation for the 
postoperative residuals of septoplasty in this case warrants 
the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
concerning the issue of an increased evaluation for the 
postoperative septoplasty residuals has been obtained by the 
originating agency.


2.  The veteran's service-connected postoperative septoplasty 
residuals are currently essentially asymptomatic.

3.  The veteran has not presented competent medical evidence 
of a causal link between any currently manifested bilateral 
shoulder disability and any inservice injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for the postoperative septoplasty residuals have 
not been satisfied.  38 U.S.C.A. §§ 1155 (West 1991), 5107 
(West 1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.96, 
Diagnostic Code 6502 (1999).

2.  The claim for service connection of a bilateral shoulder 
disability is not well grounded.  38 U.S.C.A. §§ 1110 (West 
1991), 5107 (West 1998); 38 C.F.R. §§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Service-Connected Postoperative
Septoplasty Residuals

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).


In June 1997, the Board remanded this case to the RO for 
further development including consideration of the veteran's 
nasal condition under criteria for respiratory disorders that 
were revised effective October 7, 1996.  A review of the 
claims file reveals that the RO proffered the veteran another 
nose and throat examination in September 1997 and, 
thereafter, evaluated the residuals of his inservice 
septoplasties under the new and the old criteria for 
respiratory disorders, giving the veteran notice of the new 
criteria in its October 1998 supplemental statement of the 
case.  Accordingly, the Board finds that the RO has complied 
with the terms of the remand.

Neither the veteran nor his representative has alleged that 
any other records of probative value that may be obtained, 
and which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  However, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

By a rating decision dated in August 1995, the RO granted 
service connection for, inter alia, the residuals of a broken 
nose, evaluating it as zero percent disabling, effective in 
May 1994.  The evidence then of record included service 
medical records, VA outpatient and inpatient treatment 
records dated from August to December 1994 and March to July 
1995, and VA examination reports dated in December 1994 and 
April 1995.  In June 1997, the Board remanded this case for 
further development, as noted above.  Pursuant to this 
remand, the RO acquired outpatient records dated from May to 
December 1996, and a VA examination report dated in September 
1997.  Subsequently, the RO confirmed the noncompensable 

evaluation afforded the veteran's nasal condition under both 
the old and the revised criteria governing the evaluation of 
respiratory ailments.  This evaluation has been confirmed and 
continued to the present.

Service medical records show the veteran sustained a broken 
nose and underwent a septoplasty in 1993, while on active 
service.  No discharge evaluation is of record; however, a 
report of VA examination for the Persian Gulf War Registry, 
dated in December 1994, is of record and reveals the veteran 
complained of ear, nose and throat trouble and reported he 
had undergone two surgeries for his nose in service.  The 
examiner noted no nasal or respiratory findings, defects, 
abnormalities or diagnoses.  The April 1995 VA examination 
report also noted no abnormalities concerning the veteran's 
nasal disability.  The examiner noted the nasal bridge was 
deviated noticeably to the left, but the airways remained 
paten without rhinorrhea or edema of the turbinates.  The 
report shows a diagnosis of residuals, nasal fracture, 
postoperative.  Similarly, while the veteran continued to 
complain of persistent symptomatology-specifically, left-
sided nasal obstruction, and bilateral obstruction with 
exertion-the September 1997 VA examination report concluded 
that no clinical findings of such symptomatology was present.  
The examiner described external nasal deformity with collapse 
of the nasal bones on the right and collapse of the external 
nasal valve bilaterally but found the nasal dorsum to be 
relatively straight in profile; the nasal vestibule, 
unremarkable; and the nasal septum, straight.  The inferior 
meatus, inferior turbinates, middle meatus, and middle 
turbinates were normal, with unremarkable spheno ethmoidal, 
recess, and olfactory areas.  The nasal mucosa were slightly 
thickened but not inflamed.  The examiner diagnosed moderate 
acquired external nasal/septal deformity.  Moreover, results 
of X-rays taken in April 1995 further evidence no acute 
fracture in the nasal bones.  Finally, outpatient and 
inpatient records show no complaints or findings of, or 
treatment for, nasal obstruction, shortness of breath 
attributed to the septoplasty residuals, or any other 
breathing or nasal difficulty.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of 

earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

The Board notes that the rating criteria for evaluating 
respiratory disorders were revised, effective October 7, 
1996.  Formerly, the Schedule provided, under Diagnostic Code 
6502, that traumatic deflection of the nasal septum with only 
slight symptoms was to be evaluated at zero percent.  
Traumatic deflection of the nasal septum with marked 
interference with breathing space was to be evaluated as 10 
percent disabling.  Other diagnostic codes that could apply 
are 6501, for chronic atrophic rhinitis, and 6510 through 
6514, for chronic pansinusitis sinusitis, chronic ethmoid 
sinusitis, chronic frontal sinusitis, chronic maxillary 
sinusitis, and chronic sphenoid sinusitis, respectively.  
Chronic atrophic rhinitis with definite atrophy of intranasal 
structure and moderate secretion warranted a 10 percent 
evaluation, with moderate crusting and ozena and atrophic 
changes it warranted a 30 percent evaluation, and with 
massive crusting and marked ozena with anosmia it warranted a 
50 percent evaluation under Diagnostic Code 6501.  Under a 
general rating provided for Diagnostic Codes 6510 through 
6514, sinusitis with mild or occasional symptoms and 
manifestation by X-ray warranted a zero percent evaluation; 
moderate symptoms with discharge, crusting, or scabbing and 
infrequent headaches warranted a 10 percent evaluation; 
frequently incapacitating recurrences of severe symptoms with 
severe and frequent headaches, purulent discharge, or 
crusting reflecting purulence warranted a 30 percent 
evaluation; and postoperative symptoms following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations, 
warranted a 50 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Codes 6501, 6502, 6510 through 6514 (1994-7).


Under the new rating criteria, a 10 percent evaluation is 
warranted for traumatic deviation of the nasal septum 
involving a 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Diagnostic 
Codes 6510 through 6514 are rated as follows:  sinusitis 
detected by X-ray only is evaluated as 10 percent disabling; 
sinusitis characterized by one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 10 percent 
disabling; sinusitis characterized by three or more 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting is 
evaluated as 30 percent disabling; and following radical 
surgery with chronic osteomyelitis, or characterized by new 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, is evaluated as 50 percent 
disabling.  Diagnostic Code 6501 is omitted in the new 
criteria and replaced with Diagnostic Codes 6522 through 6524 
for, respectively, allergic or vasomotor rhinitis, bacterial 
rhinitis, and granulomatous rhinitis.  Allergic or vasomotor 
rhinitis is evaluated at 10 percent without polyps but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side, and at 30 percent 
with polyps.  Bacterial rhinitis is evaluated at 10 percent 
with permanent hypertrophy of the turbinates and with greater 
than 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side, and at 50 percent 
for rhinoscleroma.  Granulomatous rhinitis is evaluated at 
100 percent for Wegener's granulomatosis, lethal midline 
granuloma, and at 20 percent for other types of granulomatous 
infection.

The RO applied these new criteria in the October 1998 
supplemental statement of the case in which it notified the 
veteran of the new criteria and declined to grant a 
compensable evaluation for his nasal condition.  In light of 
the change in regulations, the veteran's current claim 
requires more complex analysis.  


In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for respiratory disorders that were pending 
on October 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).

In the present case, the Board concludes that neither the old 
nor the new regulations are more favorable to the veteran.  
The veteran warrants a compensable evaluation under neither 
the old nor the new criteria.

The Board concludes that the evidence does not support a 
compensable evaluation for the veteran's service-connected 
nasal disability.  This is so because, while the medical 
evidence of record does describe residuals that involve 
external nasal deformity-particularly the collapse of nasal 
bones on the right-the medical evidence of record simply 
does not establish that this deformity involves either 
blockage of the air passageways, or that it involves 
treatment for and diagnosis of chronic sinusitis.  As 
delineated above, the VA examination reports show, in April 
1995, patent airways without edema of the turbinates or 
rhinorrhea, and without acute fracture of the nasal bones, 
and, in September 1997, normal or unremarkable nasal 
vestibule, inferior meatus and turbinates, middle meatus and 
turbinates, and spheno-ethmodial, recess, and olfactory 
areas.  There is simply no medical evidence of record that 
establishes the veteran's nasal passages are blocked in part 
or whole.  Moreover, the VA outpatient and inpatient 
treatment records reveal no complaints of, treatment for, or 
diagnoses of, chronic sinusitis or rhinitis.


There are thus no residuals of the veteran's inservice 
septoplasties that warrant compensation under these 
diagnostic codes-under either the old or the new criteria.

Other diagnostic codes under 38 C.F.R. § 4.96 include 6402 
for loss of part of the nose or scars, 6515 through 6520 for 
disabilities involving the larynx, and 6600 through 6603 for 
disabilities involving the bronchial passages, asthma, and 
emphysema under the old criteria; and 6515 through 6520 for 
disabilities involving the larynx, 6521 for disabilities 
involving the pharynx, and 6600 through 6604 for disabilities 
involving bronchial passages, asthma, emphysema, and chronic 
obstructive pulmonary disease.  However, the medical evidence 
of record simply does not establish that the veteran has been 
diagnosed or found to exhibit any symptomatology that may 
fall under any of these diagnostic codes.  The record does 
not evidence any disability involving the larynx, pharynx, 
nasal passages, bronchial passages, or lungs that may be 
compensated under these diagnostic criteria.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation for the veteran's nasal 
disability are not met.

This does not, however, preclude the granting of a higher 
evaluation for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, compensable 
evaluations are provided for the residuals of 

postoperative septoplasty that involving obstruction of the 
nasal passages, and for sinusitis that is symptomatic under 
both the old and the new criteria.  In addition, other 
diagnostic codes under the old and new criteria provide 
compensable evaluations for loss or scarring of the nose, 
chronic rhinitis, disabilities involving the bronchial 
passages, asthma, and the lungs.  However, the medical 
evidence simply does not demonstrate that the required 
manifestations are present in considering both the old and 
the new criteria.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent treatment or hospitalization for the 
postoperative residuals of his septoplasty.  The medical 
evidence of record does not demonstrate that the impairment 
resulting solely from the postoperative residuals of the 
septoplasty warrant extra-schedular consideration.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from the residuals of the service-
connected postoperative septoplasty are adequately 
compensated by the noncompensable schedular evaluation under 
Diagnostic Code 6502 under both the old and new rating 
criteria.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted in this case.

II.  Service Connection for a Bilateral Shoulder Disability

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, and one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim requires more than mere allegations that the veteran's 
service, or an incident that occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).


Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran contends that his current bilateral shoulder 
disability is the result of his active service.  
Specifically, he avers that he injured his shoulders in the 
same car accident in which he injured his neck and back.  To 
this end, he has provided competent medical evidence that he 
currently suffers from a right shoulder disability, described 
in a November 1998 private medical report as involving 
atrophy of the right trapezius, deltoid, and biceps, and 
diagnosed as a history of possible shoulder dislocation with 
continued shoulder pain.  In addition, a March 1996 VA 
examination report reveals diagnoses of recurrent right 
shoulder dislocation with chronic tendonitis and left 
shoulder recurring tendonitis.  Secondly, the veteran's 
assertions of an inservice injury are sufficient for the 
purpose of well-grounding his claim.  Nonetheless, he has not 
presented competent medical evidence of an etiological link, 
or nexus, between his currently diagnosed right and left 
shoulder conditions and his active service.


Service medical records show that the veteran, while on 
active duty in July 1990, was in a car accident in which he 
sustained injury to his neck, shoulder, and back when he was 
struck behind by another car.  He complained of left shoulder 
pain but examination showed clinical findings of no clavicle 
defects, no swelling, and symmetrical trapezii and deltoid 
muscles.  The examiner diagnosed myalgia secondary to trauma.  
An August 1990 entry indicates the veteran felt pain but was 
still working out.  He exhibited full range of motion in his 
shoulders, neck strength at 5 of 5, and reflexes at 2 of 4.  
In May 1991, the records show he was hospitalized for a 
cervical myelogram and computed tomography (CT) scan, the 
results of which were normal, and negative for pathology, 
respectively.  However, clinical findings showed left-sided 
weakness.

No discharge physical is of record.  However, a report of an 
Agent Orange examination, dated in December 1994-
approximately seven months after his discharge from active 
service-is of record.  Initial documents reveal complaints 
of shoulder pain, as well as other musculoskeletal complaints 
following the inservice moving vehicle accident, and an 
assessment of residual neuropathy secondary to trauma.  
Follow up was requested for a condition described as right 
shoulder impingement syndrome.  However, subsequent 
examination revealed clinical findings of strength measuring 
5 of 5 in upper and lower extremities without defects, edema, 
or other deformities; reflexes at 2+ bilaterally; and no 
other sensory or motor defects.  The report includes no 
diagnoses concerning the veteran's shoulders.  The documents 
do show that the veteran reported being very active, running 
3-5 miles with wind sprints and doing light weight-lifting.  

The April 1995 VA examination report notes no complaints or 
findings concerning the veteran's shoulders.  In contrast, a 
March 1996 VA examination report shows subjective complaints 
of pain, muscle spasm, swelling, and continuing dislocation 
of the right shoulder, difficulty lifting heavy objects, 
difficulty lifting overhead, and a feeling of instability.  
The report further notes a history of the 1990 car accident 
in which the veteran dislocated his right shoulder.  This 
history of a shoulder 

dislocation was apparently furnished by the veteran; the 
report does not show that the examiner reviewed the service 
medical records or claims file to confirm this as a medical 
finding.  The report shows objective observations of no 
swelling or deformity, and range of right shoulder motion at 
90 degrees flexion, 30 degrees external rotation, 45 degrees 
internal rotation, and 90 degrees abduction.  Results of X-
rays taken in conjunction with the examination evidence 
undistressed shoulder images without diagnostic deviation, 
excessive degenerative change, or other abnormality, 
bilaterally.  The examiner diagnosed recurrent right shoulder 
dislocation with chronic tendonitis, and left shoulder 
recurring tendonitis without evidence of instability.

The veteran underwent additional VA examination for his 
shoulders in May 1998.  The report shows subjective 
complaints of pain in his right shoulder and reflects 
objective observations of muscle strength at 5 of 5 in all 
major muscle groups, excellent muscle tone and strength, and, 
over all, a benign musculoskeletal exam.  Specifically, the 
examiner indicated he could find no pathology in the shoulder 
joints.  Rather, he indicated the veteran exhibited no 
atrophy in either upper or lower extremity major muscles 
groups, and no weakened movement, fatigue, pain, or 
incoordination.  Range of shoulder joint motion is reported 
at 180 degrees abduction and 90 degrees internal/external 
rotation, bilaterally.  Results of X-rays taken in 
conjunction with the examination evidence completely normal 
shoulder joints, within normal limits.  Finally, the examiner 
observed the veteran exhibited the body habitus of a body 
builder, and opined that, if he had any obvious pathology, he 
could not be performing the weightlifting he has been doing.

Finally, the record contains the results of a private medical 
evaluation, dated in November 1998.  This report shows a 
history, again as reported by the veteran, of an inservice 
right shoulder dislocation, and complaints of instability and 
right shoulder pain with sporadic numbness and tingling in 
the right upper extremity.  The examiner noted clinical 
findings of atrophy on the right side of the trapezius, 
deltoid, and biceps with global weakness in the right upper 
extremity in all muscle groups, pain upon shoulder joint 
movement, tenderness over the acromio-clavicular 

joint, and mild impingement.  There was possible mild 
instability but the examiner found it difficult to detect 
subtle instabilities because the veteran was very well 
muscled.  Results of X-rays taken in July 1998 are reported 
to evidence no significant pathology in the right shoulder.  
The examiner recorded an impression of a history of possible 
shoulder dislocation with continued shoulder pain.

The veteran contends, in essence, that his bilateral shoulder 
symptoms have existed since the inservice accident.  However, 
the record does not concur.  While the veteran did complain 
of bilateral shoulder problems as early as December 1994, the 
medical evidence of record reveals no clinical findings 
concerning the shoulders until 1996, nearly two years 
following the veteran's discharge from active service.  While 
the March 1996 and November 1998 examination reports could 
conceivably be read as implying, if not stating, that the 
veteran's shoulder disability was related to the inservice 
dislocation, the Board notes that these diagnoses were based 
on the veteran's report of an inservice shoulder dislocation 
resulting from the car accident.  In neither report does the 
examiner indicate that he has examined the records of 
treatment following the car accident, or that he has reviewed 
the veteran's claims file.  The physician conducting the 
November 1998 examination is more explicit.  He states, 
"[The veteran] was involved in a vehicular accident and 
suffered what he felt was a right shoulder dislocation" 
(emphasis added).  The physician then diagnosed "History of 
possible shoulder dislocation with continued shoulder pain."  
(Emphasis added.)  While there would seem to be a link 
implied in the diagnosis, any such implication is eroded by 
(1) the physician's acknowledgment of the uncertainty of the 
veteran's self-diagnosis, and (2) the fact the physician did 
not himself review the medical records concerning the 
accident and subsequent treatment, and/or the claims file.  
The same is true of the March 1996 diagnosis.  Therefore, 
these diagnoses, and any implied causal connection, cannot be 
probative.  See Godfrey v. Brown, 8 Vet. App. 113 (1995), 
wherein the Court held that the Board is not required to 
accept medical opinions based upon the appellant's recitation 
of medical history; see also Owens v. Brown, 7 Vet. App. 429 
(1995). Wherein the Court held that the Board was not bound 
to accept physicians' opinions based on the claimant's 
recitation of events.


The evidentiary record presents no other medical evidence or 
opinions linking the veteran's bilateral right and left 
shoulder conditions to his active service.  

The veteran has presented his own statements regarding the 
cause of his bilateral shoulder condition.  However, the 
record does not show that he is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of his right and left 
shoulder conditions or their etiologic relationship to 
service.  Consequently, his statements are credible 
concerning his subjective complaints and his history, but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations, to establish an etiological link between his 
bilateral shoulder conditions and his active service, his 
claim for service connection for right and left shoulder 
conditions is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); Caluza, 7 Vet. App. at 506.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case, 
which informed the veteran of the reasons his claims had been 
denied.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).



ORDER

A compensable evaluation for the postoperative residuals of 
septoplasty is denied.  Service connection for a bilateral 
shoulder condition is denied.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

